Case 1:14-cv-07539-MKB-CLP Document 165 Filed 07/21/21 Page 1 of 2 PageID #: 2076




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  JOVANA MOUKENGESHCAIE,                    )
  on behalf of herself                      )
  and all others similarly situated,        )                  No. 14-CV-7539-MKB-CLP
                                            )
                    Plaintiff,              )
                                v.          )
  ELTMAN, ELTMAN & COOPER, P.C.,            )
  LVNV FUNDING, LLC, and RESURGENT          )
  CAPITAL SERVICES, L.P.,                   )
                                            )
                    Defendants.             )
  __________________________________________)

                                       Stipulation of Dismissal

         IT IS HEREBY STIPULATED AND AGREED, by and between counsel for plaintiff,

  Jovana Moukengeschaie, and counsel for defendants, Eltman, Eltman & Cooper, P.C., LVNV

  Funding, LLC, and Resurgent Capital Services, L.P., that this action is hereby dismissed with

  prejudice and without costs to either party. This Stipulation may be executed in counterparts and

  a copy of the signatures on this Stipulation serve the same purposes as an original signature.

  Dated: July 21, 2021                         Dated: July 21, 2021

  Plaintiff Jovana Moukengeschaie              Defendants LVNV Funding, LLC and
                                               Resurgent Capital Services, L.P.


  By: /s/ Brian L. Bromberg                    By: Jonathan M. Robbin
          Brian L. Bromberg                           Jonathan M. Robbin
          Bromberg Law Office, P.C.                   J. Robbin Law, PLLC
          352 Rutland Road #1                         200 Business Park Drive, Suite 103
          New York, NY 11225                          Armonk, NY 10504
          Tel: (212) 248-7906                         Tel: (914) 685-5016

                                               Dated: July 21, 2021
                                               Defendant Eltman, Eltman & Cooper, P.C.

                                               By: Thomas R. Dominczyk
                                                     Thomas R. Dominczyk
Case 1:14-cv-07539-MKB-CLP Document 165 Filed 07/21/21 Page 2 of 2 PageID #: 2077




                                            Maurice Wutscher, LLP
                                            5 Walter E. Foran Blvd, Suite 2007
                                            Flemington, NJ 08822
                                            Tel: (908) 237-4550


  SO ORDERED



  ___________________________________       Dated: ___________________, 2021
  Cheryl L. Pollak, U.S.M.J.




                                        2
